OPINION OF THE COURT
Main, J.
Claimants were owners, as tenants in common, of a parcel of land in Suffolk County when, on April 7, 1970, the State *335appropriated a portion thereof for the construction of the Long Island Expressway by the filing of a description map in the Suffolk County Clerk’s office. Personal service was thereafter completed on all of the claimants on January 14, 1971, but no claim was ever filed on their behalf. Finally, on September 7, 1976, claimants moved for permission to file a late claim pursuant to subdivision 6 of section 10 of the Court of Claims Act, which was enacted by chapter 280 of the Laws of 1976, effective September 1, 1976. Holding that the claim was time-barred on the effective date of subdivision 6 and that that enactment should not be retrospectively applied so as to resurrect said claim, the court denied claimants’ motion, and this appeal ensued.
Seeking a reversal of the court’s order denying their motion, claimants now argue that our earlier decisions in Paul v State of New York (59 AD2d 800) and Lewis v State of New York (60 AD2d 675) are controlling in their situation and that, in accordance therewith, subdivision 6 must be retrospectively applied to their claim. For the reasons that will follow, however, and particularly in light of the Court of Appeals subsequent holding in Matter of Beary v City of Rye (44 NY2d 398), we cannot agree and instead conclude that our position in Paul (supra) and Lewis (supra) must be overruled.
 Therefore, we hold that the order of the Court of Claims should be affirmed. In so ruling, we would initially point out that as a general rule, absent a clear expression of legislative intent to the contrary, amendatory statutes are to be given prospective application only (Matter of Mulligan v Murphy, 14 NY2d 223), particularly where, as here, they carry an effective date in futuro (Matter of Deutsch v Cather-wood, 31 NY2d 487). Moreover, at all times relevant herein, a three-year limitation period was applicable to appropriation claims such as the instant one (Court of Claims Act, § 10, subd 1), and this period was not altered by the enactment of subdivision 6 which by its express terms served only to expand the court’s discretionary power to permit the filing of late claims. Such being the case and since personal service had been completed on all of the claimants as of January 14, 1971, it is beyond dispute that the Statute of Limitations had run on the instant claim with regard to all of the claimants as of January 14, 1974. That being so, with the passing of this latter date, the claim "had passed beyond the power of judicial recall”, and there was no longer any need for the State, under *336the law as it existed at that time, to continue to safeguard its interests "by gathering and preserving evidence” relative to the claim (Matter of Beary v City of Rye, supra, p 413). Under these circumstances, for us to now resurrect the claim many years later by holding subdivision 6 to be retrospectively applicable thereto would obviously be highly prejudicial to the interests of the State, and we cannot justify such a course of action.
In our view, Matter of Beary (supra), cited above, presents a strikingly analogous situation involving legislation granting the judiciary greater discretion in extending the time to file a notice of claim against a public corporation (General Municipal Law, § 50-e, subd 5). The Court of Appeals held in that case that the statute in question could be retrospectively applied to continue and extend the existence of claims which would have retained some viability on the new statute’s effective date, even absent the retrospective application thereof, through the possible exercise of judicial discretion under the prior existing law to permit a late filing. As for claims which had finally expired and "passed beyond the power of judicial recall” on the new statute’s effective date, however, the court ruled that the statute could not be retrospectively applied so as to revive them.
We find the court’s rationale in Matter of Beary (supra) controlling and persuasive and are unable to justify applying a different rule to claimants’ situation here. Such being the case, subdivision 6 cannot be applied so as to give the present claim new life, said claim having finally expired more than two and one-half years prior to September 1, 1976. As Justice Cardozo stated in Hopkins v Lincoln Trust Co. (233 NY 213, 215), such a revival would constitute "an extreme exercise of legislative power” and any uncertainties as to the Legislature’s intentions in that regard should be "resolved against consequences so drastic”.
The order should be affirmed, without costs.